 


109 HR 4643 IH: Davis-Bacon Repeal Act
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4643 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. King of Iowa (for himself, Mrs. Blackburn, Mrs. Musgrave, Mr. Feeney, Mr. Flake, and Mr. Hensarling) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To repeal the wage rate requirements commonly known as the Davis-Bacon Act. 
 
 
1.Short titleThis Act may be cited as the Davis-Bacon Repeal Act.  
2.Repeal of Davis-Bacon wage requirementsSubchapter IV of chapter 31 of title 40, United States Code, is repealed. 
3.Reporting requirements repealSection 276c of title 40, United States Code, is repealed. 
4.Effective date and limitationThe amendments made by sections 2 and 3 shall take effect 30 days after the date of the enactment of this Act but shall not affect any contract in existence on such date of enactment or made pursuant to invitation for bids outstanding on such date of enactment.  
 
